Citation Nr: 1731421	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-41 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual un-employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1994 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that the record supports an entitlement to TDIU due to his inability to work caused by his service-connected disabilities.  The claim was initially denied in a October 2006 rating decision, and then raised again by the record in conjunction with a July 2008 increased rating appeal. 

In July 2017, the Veteran's representative submitted additional Social Security Administration (SSA) records pertaining to the Veteran's disabilities.  In a July 2017 letter submitted by the Veteran's representative, it is requested that these records be remanded for review by the RO.  The RO has not considered the additional relevant evidence.  The Veteran has not waived RO consideration of the additional evidence.  Therefore, that evidence must be considered in a supplemental statement of the case.  38 C.F.R. § 19.31 (2016).

Clinical documentation dated after November 2010 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

 1.  In addition to reviewing the SSA records submitted by the Veteran on July 2017, obtain from the SSA any decisions and records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning that claim.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after November 2010.

3.  Then, after Steps 1 and 2 are complete, the RO should again submit the claim for a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service, for consideration of the additional evidence added to the file, to include SSA records.  The RO should follow the dictates of section 4.16(b) in making this submission.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

